FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact:Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES QUARTERLY EARNINGS OF $12.1 MILLION; DECLARES CASH DIVIDEND; AUTHORIZES BUYBACK OF AN ADDITIONAL 1,000,000 SHARES NORWICH, NY (July 23, 2007) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today that net income for the six months ended June 30, 2007, was $26.2 million, down 5.6% or $1.6 million from net income of $27.8 million reported for the same period in 2006.Net income per diluted share for the six month period ended June 30, 2007, was $0.77 per share, compared with $0.81 per share for the same period in 2006. Return on average assets and return on average equity were 1.04% and 12.98%, respectively, for the six months ended June 30, 2007, compared with 1.17% and 14.93%, respectively, for the same period in 2006. The decrease in net income for the six months ended June 30, 2007, was primarily the result of an $8.4 million increase in provision for loan and lease losses compared to the same period last year.This increase in expense was partially offset by a $2.9 million increase in noninterest income and a $3.3 million decrease in noninterest expense. Net income for the three months ended June 30, 2007, was $12.1 million, down 14.9% or $2.1 million from net income of $14.2 million reported for the same period in 2006.Net income per diluted share for the three months ended June 30, 2007, was $0.36 per share, compared with $0.41 per share for the same period in 2006.Return on average assets and return on average equity were 0.95% and 11.90%, respectively, for the three months ended June 30, 2007, compared with 1.15% and 14.71%, respectively, for the same period in 2006. The decrease in net income for the three months ended June 30, 2007, was primarily the result of an $8.1 million increase in provision for loan and lease losses compared to the same period last year.This increase in expense was partially offset by a $1.4 million increase in noninterest income and a $3.7 million decrease in noninterest expense. The comparability of financial information for the six months ended June 30, 2007 and 2006, is affected by the acquisition of CNB Bancorp, Inc. (“CNB”). Operating results include the operations of CNB from the date of acquisition, which was February 10, 2006. Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at June 30, 2007, were $34.4 million or 1.00% of total loans and leases compared with $17.4 million or 0.51% of total loans and leases at March 31, 2007, $15.3 million or 0.45% of total loans and leases at December 31, 2006, and $12.9 million or 0.38% of total loans and leases at June 30, 2006.This increase is primarily due to one owner-occupied commercial real estate relationship, as well as several dairy credits.Annualized net charge-offs to average loans and leases for the six months ended June 30, 2007, were 0.32%, compared with 0.20% for the six months ended June 30, 2006 and 0.26% for the year ended December 31, 2006.The Company’s allowance for loan and lease losses was 1.66% of loans and leases at June 30, 2007, compared with 1.50% at June 30, 2006, and 1.48% at December 31, 2006. Page 1 of 9 For the three months and six months ended June 30, 2007, the provision for loan and lease losses totaled $9.8 million and $11.9 million, respectively, compared with $1.7 million and $3.4 million for the same periods in 2006.The increase in the provision is primarily due to the increase in nonperforming loans and charge-offs. Net Interest Income Net interest income was up 0.6% to $82.0 million for the six months ended June 30, 2007, compared with $81.5 million for the same period a year ago. Despite a decrease in the Company’s fully taxable equivalent (FTE) net interest margin, from 3.80% for the six months ended June 30, 2006, to 3.63% for the same period in 2007, the Company experienced a slight increase in net interest income that was primarily attributable to an 5.8% growth in average earning assets.The growth in average earning assets was due primarily to consumer loan growth. Net interest income remained consistent at $41.4 million for the three months ended June 30, 2007, compared with the same period a year ago. Despite a decrease in the Company’s FTE net interest margin, from 3.73% for the three months ended June 30, 2006, to 3.63% for the same period in 2007, the Company’s net interest income remained steady.This was primarily attributable to a 3.5% growth in average earning assets.The growth in average earning assets was due to organic loan growth, particularly consumer loans. The decline in the net interest margin from the prior year is due largely to the effect from our borrowings, money market accounts and time deposits repricing in a higher interest rate environment. Earning assets, particularly those tied to a fixed rate, have not realized the benefit of the higher interest rate environment, since yields on earning assets with terms of three years or longer have remained relatively flat during this period. The Company anticipates that margin pressure will persist into the next several quarters, given the current interest rate environment.Our net interest margin has remained flat from the prior quarter and if the yield curve remains flat or inverted, we expect net interest income to remain relatively flat through 2007. NBT President and CEO Martin A. Dietrich said, “The increase in non-performing loans is generally limited to the areas already mentioned above and we believe we have recognized these issues in a timely and prudent manner. Despite the increased level of non-performing loans, I remain pleased with our financial performance this year given the challenging environment in which we operate. A sharp focus on our cost structure, as well as steady growth in certain fee income categories has improved our efficiency ratio. In addition, our margin, which had compressed for several quarters, held steady in the second quarter compared to the first.” Noninterest Income Noninterest income for the six months ended June 30, 2007, was $26.7 million, up $2.9 million or 12.2% from $23.8 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $1.2 million fromgrowth in our debit card base as well as growth in our demand deposit accounts.In addition, trust administration income increased $0.4 million for the six months ended June 30, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Retirement plan administration fees for the three months ended June 30, 2007,increased $0.5 million, compared with the same period in 2006, as a result of our growing client base.Net securities losses for the six months ended June 30, 2006, were $0.9 million.Excluding the effect of these securities transactions, noninterest income increased $2.0 million, or 8.0%, for the six months ended June 30, 2007, compared with the same period in 2006. Page 2 of 9 Noninterest income for the three months ended June 30, 2007, was $14.0 million, up $1.4 million or 11.4% from $12.6 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $0.7 million fromgrowth in our debit card base as well as growth in our demand deposit accounts.In addition, trust administration income increased $0.3 million for the three months ended June 30, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Retirement plan administration fees for the three months ended June 30, 2007,increased $0.2 million, compared with the same period in 2006, as a result of our growing client base. Noninterest Expense and Income Tax Expense Noninterest expense for the six months ended June 30, 2007, was $58.9 million, down from $62.2 million for the same period in 2006.This decrease was principally the result of a decrease of $3.1 million, or 9.7%, in salaries and employee benefits.This decrease was due primarily to a reduction in incentive compensation and pension expenses incurred in 2007.Income tax expense for the six months ended June 30, 2007, was $11.7 million, down from $11.9 million for the same period in 2006.The effective rate for the six months ended June 30, 2007, was 30.9%, up from 30.0% for the same period in 2006.The increase in the effective tax rate for the six months ended June 30, 2007, compared with the same period in 2006 resulted primarily from a tax refund received in the first quarter of 2006. Noninterest expense for the three months ended June 30, 2007, was $28.0 million, down from $31.7 million for the same period in 2006. This decrease was principally the result of a decrease of $3.3 million, or 20.3%, in salaries and employee benefits.This decrease was due primarily to a reduction in incentive compensation and pension expenses incurred during the first six months of 2007.Office expenses, such as supplies and postage, occupancy, equipment and data processing and communications charges, decreased by $0.3 million, or 3.6%, for the three months ended June 30, 2007, compared with the same period in 2006.Income tax expense for the three months ended June 30, 2007, was $5.5 million, down from $6.4 million for the same period in 2006.The effective rate for the three months ended June 30, 2007, was 31.3%, up from 31.0% for the same period in 2006. Balance Sheet Total assets were $5.1 billion at June 30, 2007, up $125.7 million from $5.0 billion at June 30, 2006, and up $34.1 million from December 31, 2006.Loans and leases were $3.4 billion at June 30, 2007, up $84.4 million or 2.5% from $3.3 billion at June 30, 2006, and up $19.6 million or 0.6% from $3.4 billion at December 31, 2006.These increases were due primarily to an increase in consumer loans.Total deposits were $4.0 billion at June 30, 2007, up $211.3 million or 5.6% from $3.7 billion at June 30, 2006, and up $162.9 million or 4.3% from $3.8 billion at December 31, 2006.These increases were due primarily to growth in time deposits, money market accounts and savings accounts. Stockholders’ equity was $390.9 million, representing total equity to total assets of 7.63% at June 30, 2007, compared with $377.6 million or total equity to total asset ratio of 7.56% at June 30, 2006, and $403.8 million or total equity to total asset ratio of 7.94% at December 31, 2006. Page 3 of 9 Stock Repurchase Program On July 23, 2007, the NBT Board of Directors authorized a new repurchase program whereby NBT intends to repurchase up to an additional 1,000,000 shares (approximately 3%) of its outstanding common stock, as market conditions warrant in open market and privately negotiated transactions.When this repurchase was authorized, there were 636,780 shares remaining under previous authorizations.These remaining shares were combined with this new authorization, increasing the total shares available for repurchase to 1,636,780. Under previously mentioned stock repurchase plans, the Company purchased 1,100,367 shares of its common stock during the six-month period ended June 30, 2007, for a total of $25.0 million at an average price of $22.76 per share.For the three-month period ended June 30, 2007, the Company purchased 726,400 shares of its common stock for a total of $16.5 million at an average price of $22.69 per share. Dividend Declared The NBT Board of Directors declared a third-quarter cash dividend of $0.20 per share at a meeting held today.The dividend will be paid on September 15, 2007, to shareholders of record as of September 1, 2007. Corporate Overview NBT is a financial holding company headquartered in Norwich, NY, with total assets of $5.1 billion at June 30, 2007. The Company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 118 locations, including 80 NBT Bank offices in upstate New Yorkand 38 Pennstar Bank offices in northeasternPennsylvania. EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm. Hathaway Insurance Agency, Inc., based in Gloversville, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.comand www.hathawayagency.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page 4 of 9 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Percent 2007 2006 Change Change (dollars in thousands, except per share data) Six Months Ended June 30, Net Income $ 26,196 $ 27,757 $ (1,561 ) -6 % Diluted Earnings Per Share $ 0.77 $ 0.81 $ (0.04 ) -5 % Weighted Average Diluted Common Shares Outstanding 34,195,110 34,111,076 84,034 0 % Return on Average Assets (1) 1.04 % 1.17 % -0.13 % -11 % Return on Average Equity (1) 12.98 % 14.93 % -1.95 % -13 % Net Interest Margin (2) 3.63 % 3.80 % -0.17 % -4 % Three Months Ended June 30, Net Income $ 12,064 $ 14,169 $ (2,105 ) -15 % Diluted Earnings Per Share $ 0.36 $ 0.41 $ (0.05 ) -12 % Weighted Average Diluted Common Shares Outstanding 33,936,096 34,471,723 -535,627 -2 % Return on Average Assets (1) 0.95 % 1.15 % -0.20 % -17 % Return on Average Equity (1) 11.90 % 14.71 % -2.81 % -19 % Net Interest Margin (2) 3.63 % 3.73 % -0.10 % -3 % Asset Quality June 30, December 31, June 30, 2007 2006 2006 Nonaccrual Loans $ 33,730 $ 13,665 $ 12,277 90 Days Past Due and Still Accruing $ 689 $ 1,642 $ 580 Total Nonperforming Loans $ 34,419 $ 15,307 $ 12,857 Other Real Estate Owned (OREO) $ 981 $ 389 $ 423 Total Nonperforming Assets $ 35,400 $ 15,696 $ 13,280 Allowance for Loan and Lease Losses $ 57,058 $ 50,587 $ 50,148 Year-to-Date (YTD) Net Charge-Offs $ 5,395 $ 8,673 $ 3,148 Allowance for Loan and Lease Losses to Total Loans and Leases 1.66 % 1.48 % 1.50 % Total Nonperforming Loans to Total Loans and Leases 1.00 % 0.45 % 0.38 % Total Nonperforming Assets to Total Assets 0.69 % 0.31 % 0.27 % Allowance for Loan and Lease Losses to Total Nonperforming Loans 165.77 % 330.48 % 390.04 % Annualized Net Charge-Offs to YTD Average Loans and Leases 0.32 % 0.26 % 0.20 % Capital Equity to Assets 7.63 % 7.94 % 7.56 % Book Value Per Share $ 11.72 $ 11.79 $ 11.15 Tangible Book Value Per Share $ 8.29 $ 8.42 $ 7.72 Tier 1 Leverage Ratio 7.37 % 7.57 % 7.27 % Tier 1 Capital Ratio 10.21 % 10.42 % 9.90 % Total Risk-Based Capital Ratio 11.46 % 11.67 % 11.15 % Quarterly Common Stock Price 2007 2006 2005 Quarter End High Low High Low High Low March 31 $ 25.81 $ 21.73 $ 23.90 $ 21.02 $ 25.66 $ 21.48 June 30 $ 23.45 $ 21.80 23.24 21.03 24.15 20.10 September 30 24.57 21.44 25.50 22.79 December 31 26.47 22.36 23.79 20.75 (1)Annualized (2)Calculated on a FTE basis Page 5 of 9 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) 2007 2006 Net Change Percent Change (dollars in thousands, except per share data) Balance Sheet as of June 30, Loans and Leases $ 3,432,300 $ 3,347,876 $ 84,424 3 % Earning Assets $ 4,756,527 $ 4,636,111 $ 120,416 3 % Total Assets $ 5,121,634 $ 4,995,912 $ 125,722 3 % Deposits $ 3,959,166 $ 3,747,901 $ 211,265 6 % Stockholders’ Equity $ 390,934 $ 377,606 $ 13,328 4 % Average Balances Six Months Ended June 30, Loans and Leases $ 3,410,928 $ 3,225,053 $ 185,875 6 % Securities Available For Sale (excluding unrealized gains or losses) $ 1,126,209 $ 1,093,566 $ 32,643 3 % Securities Held To Maturity $ 144,683 $ 99,425 $ 45,258 46 % Regulatory Equity Investment $ 33,684 $ 40,357 $ (6,673 ) -17 % Short-Term Interest Bearing Accounts $ 8,934 $ 7,543 $ 1,391 18 % Total Earning Assets $ 4,724,438 $ 4,465,944 $ 258,494 6 % Total Assets $ 5,083,653 $ 4,802,333 $ 281,320 6 % Interest Bearing Deposits $ 3,276,368 $ 2,925,441 $ 350,927 12 % Non-Interest Bearing Deposits $ 622,083 $ 602,632 $ 19,451 3 % Short-Term Borrowings $ 257,687 $ 359,039 $ (101,352 ) -28 % Long-Term Borrowings $ 465,655 $ 487,742 $ (22,087 ) -5 % Total Interest Bearing Liabilities $ 3,999,710 $ 3,772,222 $ 227,488 6 % Stockholders’ Equity $ 407,128 $ 375,658 $ 31,470 8 % Average Balances Quarter Ended June 30, Loans and Leases $ 3,423,130 $ 3,302,136 $ 120,994 4 % Securities Available For Sale (excluding unrealized gains or losses) $ 1,128,973 $ 1,132,330 $ (3,357 ) 0 % Securities Held To Maturity $ 148,467 $ 101,481 $ 46,986 46 % Regulatory Equity Investment $ 32,576 $ 40,166 $ (7,590 ) -19 % Short-Term Interest Bearing Accounts $ 8,618 $ 7,346 $ 1,272 17 % Total Earning Assets $ 4,741,764 $ 4,583,459 $ 158,305 3 % Total Assets $ 5,098,649 $ 4,937,007 $ 161,642 3 % Interest Bearing Deposits $ 3,307,241 $ 3,039,915 $ 267,326 9 % Non-Interest Bearing Deposits $ 627,172 $ 614,049 $ 13,123 2 % Short-Term Borrowings $ 250,112 $ 346,585 $ (96,473 ) -28 % Long-Term Borrowings $ 449,464 $ 499,598 $ (50,134 ) -10 % Total Interest Bearing Liabilities $ 4,006,817 $ 3,886,098 $ 120,719 3 % Stockholders’ Equity $ 406,741 $ 386,183 $ 20,558 5 % Page 6 of 9 NBT Bancorp Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, 2007 December 31, 2006 June 30, 2006 (in thousands) ASSETS Cash and due from banks $ 134,058 $ 130,936 $ 136,005 Short term interest bearing accounts 7,252 7,857 9,575 Securities available for sale, at fair value 1,118,124 1,106,322 1,100,416 Securities held to maturity (fair value of $146,944, $136,287 and $109,562 at June 30, 2007, December 31, 2006 and June 30, 2006, respectively) 147,537 136,314 110,331 Federal Reserve and Federal Home Loan Bank stock 33,061 38,812 40,338 Loans and leases 3,432,300 3,412,654 3,347,876 Less allowance for loan and lease losses 57,058 50,587 50,148 Net loans and leases 3,375,242 3,362,067 3,297,728 Premises and equipment, net 65,286 66,982 66,948 Goodwill 103,412 103,356 102,803 Intangible assets, net 10,998 11,984 13,338 Bank owned life insurance 42,667 41,783 40,926 Other assets 83,997 81,159 77,504 TOTAL ASSETS $ 5,121,634 $ 5,087,572 $ 4,995,912 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ 681,732 $ 646,377 $ 642,901 Savings, NOW, and money market 1,606,473 1,566,557 1,567,171 Time 1,670,961 1,583,304 1,537,829 Total deposits 3,959,166 3,796,238 3,747,901 Short-term borrowings 290,387 345,408 320,637 Long-term debt 352,151 417,728 421,736 Trust preferred debentures 75,422 75,422 75,422 Other liabilities 53,574 48,959 52,610 Total liabilities 4,730,700 4,683,755 4,618,306 Total stockholders' equity 390,934 403,817 377,606 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,121,634 $ 5,087,572 $ 4,995,912 Page 7 of 9 NBT Bancorp Inc. and Subsidiaries Three months ended June 30, Six months ended June 30, Consolidated Statements of Income (unaudited) 2007 2006 2007 2006 (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ 60,689 $ 57,085 $ 120,497 $ 109,918 Securities available for sale 13,562 13,084 27,029 24,961 Securities held to maturity 1,525 1,043 2,969 2,028 Other 719 619 1,459 1,230 Total interest, fee and dividend income 76,495 71,831 151,954 138,137 Interest expense: Deposits 26,950 20,869 52,934 38,094 Short-term borrowings 2,918 4,111 6,010 8,048 Long-term debt 3,997 4,227 8,483 8,369 Trust preferred debentures 1,272 1,255 2,540 2,138 Total interest expense 35,137 30,462 69,967 56,649 Net interest income 41,358 41,369 81,987 81,488 Provision for loan and lease losses 9,770 1,703 11,866 3,431 Net interest income after provision for loan and lease losses 31,588 39,666 70,121 78,057 Noninterest income: Trust 1,792 1,459 3,229 2,817 Service charges on deposit accounts 4,936 4,493 9,405 8,712 ATM and debit card fees 2,041 1,789 3,937 3,434 Broker/dealer and insurance revenue 1,093 967 2,176 1,875 Net securities gains (losses) 21 22 16 (912 ) Bank owned life insurance income 450 392 884 773 Retirement plan administration fees 1,601 1,431 3,193 2,662 Other 2,058 2,003 3,842 4,419 Total noninterest income 13,992 12,556 26,682 23,780 Noninterest expense: Salaries and employee benefits 13,022 16,335 28,986 32,083 Office supplies and postage 1,334 1,456 2,630 2,637 Occupancy 2,585 2,747 5,754 5,735 Equipment 1,837 2,067 3,770 4,223 Professional fees and outside services 1,926 1,800 3,584 3,632 Data processing and communications 2,845 2,649 5,722 5,351 Amortization of intangible assets 410 466 819 789 Loan collection and other real estate owned 228 289 605 500 Other operating 3,827 3,885 7,016 7,216 Total noninterest expense 28,014 31,694 58,886 62,166 Income before income taxes 17,566 20,528 37,917 39,671 Income taxes 5,502 6,359 11,721 11,914 Net income $ 12,064 $ 14,169 $ 26,196 $ 27,757 Earnings Per Share: Basic $ 0.36 $ 0.41 $ 0.77 $ 0.82 Diluted $ 0.36 $ 0.41 $ 0.77 $ 0.81 Page 8 of 9 NBT Bancorp Inc. and Subsidiaries Quarterly Consolidated Statements of Income (unaudited) 2Q 2007 1Q 2007 4Q 2006 3Q 2006 2Q 2006 (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ 60,689 $ 59,808 $ 60,795 $ 59,329 $ 57,085 Securities available for sale 13,562 13,467 13,296 13,342 13,084 Securities held to maturity 1,525 1,444 1,409 1,293 1,043 Other 719 740 517 724 619 Total interest, fee and dividend income 76,495 75,459 76,017 74,688 71,831 Interest expense: Deposits 26,950 25,984 25,652 24,052 20,869 Short-term borrowings 2,918 3,092 3,572 3,828 4,111 Long-term debt 3,997 4,486 4,091 4,603 4,227 Trust preferred debentures 1,272 1,268 1,277 1,285 1,255 Total interest expense 35,137 34,830 34,592 33,768 30,462 Net interest income 41,358 40,629 41,425 40,920 41,369 Provision for loan and lease losses 9,770 2,096 3,484 2,480 1,703 Net interest income after provision for loan and lease losses 31,588 38,533 37,941 38,440 39,666 Noninterest income: Trust 1,792 1,437 1,387 1,425 1,459 Service charges on deposit accounts 4,936 4,469 4,418 4,460 4,493 ATM and debit card fees 2,041 1,896 1,764 1,888 1,789 Broker/dealer and insurance fees 1,093 1,083 1,037 1,024 967 Net securities gains (losses) 21 (5 ) 30 7 22 Bank owned life insurance income 450 434 425 431 392 Retirement plan administration fees 1,601 1,592 1,424 1,450 1,431 Other 2,058 1,784 1,847 1,832 2,003 Total noninterest income 13,992 12,690 12,332 12,517 12,556 Noninterest expense: Salaries and employee benefits 13,022 15,964 15,166 15,628 16,335 Office supplies and postage 1,334 1,296 1,418 1,275 1,456 Occupancy 2,585 3,169 2,739 3,044 2,747 Equipment 1,837 1,933 2,069 2,040 2,067 Professional fees and outside services 1,926 1,658 2,502 1,627 1,800 Data processing and communications 2,845 2,877 2,466 2,637 2,649 Amortization of intangible assets 410 409 389 471 466 Loan collection and other real estate owned 228 377 629 222 289 Other operating 3,827 3,189 3,504 2,974 3,885 Total noninterest expense 28,014 30,872 30,882 29,918 31,694 Income before income taxes 17,566 20,351 19,391 21,039 20,528 Income taxes 5,502 6,219 5,743 6,497 6,359 Net income $ 12,064 $ 14,132 $ 13,648 $ 14,542 $ 14,169 Earnings per share: Basic $ 0.36 $ 0.41 $ 0.40 $ 0.43 $ 0.41 Diluted $ 0.36 $ 0.41 $ 0.40 $ 0.43 $ 0.41 Page 9 of 9
